Citation Nr: 1430539	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.    Entitlement to a rating in excess of in excess of 10 percent for degenerative joint disease of the lumbar spine prior to July 13, 2012.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine since July 13, 2012.  

3.  Entitlement to an initial rating in excess of 40 percent for right lower extremity radiculopathy, effective July 13, 2012.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, effective July 13, 2012. 


REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which originally granted the Veteran service connection and a noncompensable rating for degenerative joint disease of the lumbar spine with right radiculopathy, effective June 1, 2008.  

During the pendency of the Veteran's appeal, additional medical evidence was received including treatment records from the Veteran's private chiropractor and a July 2012 VA compensation and pension examination of the spine.  Based on this additional evidence, the RO, in a January 2013 rating decision, issued the Veteran separate ratings for right lower extremity radiculopathy at 40 percent disabling and left lower extremity radiculopathy at 10 percent disabling.   In a subsequent December 2013 rating decision, the RO increased the Veteran's degenerative joint disease of the lumbar spine from noncompensable to 10 percent disabling, retroactive to the day after service discharge.  

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) may be implied in a claim for an increased rating if expressly raised by a claimant or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present claim, the Board finds a claim of TDIU is not implied because the Veteran does not raise such an issue.  Based on statements made by the Veteran he still works, but must take time off during a flare up of his lumbar spine disability to rest between four and 10 days.  Accordingly, the issue of entitlement to a TDIU is not addressed further in this decision.  

In connection with this claim, the Veteran requested an in-person hearing before a Veterans Law Judge, which was scheduled for May 28, 2014.  The Veteran did not appear at the hearing, did not request a postponement and did not submit a motion showing good cause for his failure to appear within 15 days of the original hearing date.  Under these circumstances, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (d) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issues on appeal to include entitlement to an increased rating for degenerative joint disease of the lumbar spine since July 13, 2012, an initial rating in excess of 40 percent for right lower extremity radiculopathy and an initial rating in excess of 10 percent for left lower extremity radiculopathy are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to August 18, 2008, the Veteran's degenerative disc disease of the lumbar spine was manifested by full range of motion, but with incapacitating episodes lasting at least on week, but less than two weeks in a 12-month period. 

2.  From August 18, 2008 to July 12, 2012, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion of 60 degrees and bouts of low back pain radiating to the right leg as well as incapacitating episodes requiring bed rest lasting at least two weeks at a time, but less than four weeks, in a 12-month period. 



CONCLUSIONS OF LAW

1.  Prior to August 18, 2008, the criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. § § 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. § § 3 .102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).

2.  From August 18, 2008 to July 12, 2012, the criteria for a rating of 20 percent, and no higher, for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. § § 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. § § 3 .102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

VA met its duty to notify the Veteran. By providing proper notice in July 2008, prior to the RO's initial rating decision,  informing the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO supplemented the July 2008 notice with a notice issued in March 2009 regarding increased ratings.  Therefore, VA satisfied the notice requirements with respect to the issues on appeal. 

VA also met its duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A; 38 C.F.R. §3.159.  VA obtained the Veteran's service personnel records, service treatment, VA treatment records, and private treatment records.  Additionally, VA afforded the Veteran adequate examinations in January 2008 (general examination) and in July 2012 (spine) where each examiner interviewed the Veteran, reviewed the claims file, and personally examined the claimant in arriving at their findings.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384   (1993).   Furthermore, neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.

II.  Legal Criteria: Increased Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. Id.  In considering the severity of a disability, attention to the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58  (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.   If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.  

III.  Evaluating Disabilities of the Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are both applicable in the instant case.  

Lumbar spine disorders may be assigned ratings of 10 percent, 20 percent, 40 percent, 50 percent, or 100 percent based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235-5243.  A compensable 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, Note (5). A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, normal extension is 0 to 30 degrees, normal left and right lateral flexion are 0 to 30 degrees, and normal left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2).  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  Id.

In evaluating disabilities of the musculoskeletal system, such as degenerative disc disease, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Objective neurological abnormalities associated with the spinal disability are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  

Lumbar spine disabilities with evidence of intervertebral disc syndrome based on incapacitating episodes is rated under the Formula for Rating IVDS.  Whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent rating for IVDS with incapacitating episodes is warranted when the total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The next and highest 60 percent rating is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately. Id., Note (2).

IV.  Analysis

The Veteran seeks an increased rating for his service connected degenerative disc disease of the lumbar spine.  During the pendency of the appeal, the Veteran received an increased rating from noncompensable to 10 percent, effective to the day after discharge from service.  However, in assessing the Veteran's claim, the Board split the discussion of the time period under discussion to first cover the time prior to August 18, 2008, and then the time period from August 18, 2008 to July 12, 2012.  

A.  Prior to August 18, 2008

The Veteran seeks a compensable rating for degenerative disc disease of the lumbar spine.  The Veteran has described his symptoms as a "shooting pain" in his back and legs with residual weakness.  See e.g. September 2006 Sick Call Note.  These symptoms continued upon and after his military separation in May 2008, as seen in the Veteran's treatment records from a private chiropractor, which notes intermittent low back pain with right radiculopathy.  

In order to evaluate the Veteran's lumbar spine disability, range of motion tests are used to evaluate the severity of the condition based on the General Rating Formula.  With the absence of range of motion tests of record, VA afforded the Veteran a compensation examination in January 2008.  Despite the symptoms of pain and weakness reported by the Veteran associated with his lumbar spine disability, he had full range of motion of the lumbar spine which is consistent with a noncompensable rating.  His range of motion tests revealed flexion at 90 degrees; extension at 30 degrees; right lateral bending at 30 degrees; left lateral bending at 30 degrees; right rotation at 30 degrees; and left rotation at 30 degrees.  The examiner observed no changes with repetitive movement, and no deformity of the spine.  The Veteran was also negative for straight leg raising.  He also experienced no functional loss including in strength, and any evidence of pain, fatigue, weakness, or incoordination on the examination.  

However, the RO assigned a 10 percent disability rating based on the Formula for IVDS and the Veteran's two flare ups, the first in November 2007 and the second in August 2008 lasting at least a week.  There is no other evidence of record for the Board to pull from to increase the rating prior to August 18, 2008; however there is evidence to increase the rating in the subsequent period from August 18, 2008, to July 12, 2012.   

B.  From August 18, 2008 to July 12, 2012 

The Board finds during this period, the Veteran was entitled to a higher 20 percent rating in considering both the General Rating Formula and IVDS.  In a January 2013 rating decision, the RO increased the Veteran's rating to 10 percent based on records obtained from the Veteran's private chiropractor.   On August 18, 2008, the Veteran underwent an evaluation with his private chiropractor, which included range of motion tests.  The Veteran's range of motion revealed declines in all areas:  flexion was 60 degrees; extension was 10 degrees; right lateral flexion was 25 degrees; left lateral flexion was 10 degrees; right rotation was at 35 degrees and left rotation was at 25 degrees, which entitles the Veteran to a 20 percent rating rather than 10 percent rating, under the General Rating Formula.  

The Veteran continued to receive treatment from the private chiropractor throughout this time period and continued to complain of pain and residual weakness.  However, the Veteran did not undergo another range of motion test until July 2012 during another VA examination.  The updated range of motion tests revealed significant improvement in the Veteran's range of motion to include forward flexion at 90 degrees; extension at 30 degrees or greater; right lateral flexion at 30 degrees or greater; left lateral flexion at 30 degrees or greater; right rotation at 30 degrees or greater and left rotation at 30 degrees or greater, which would warrant maintenance of the 10 percent.   However, even though the Veteran's range of motion increased, the number if incapacitating episodes increased to lasting at least two weeks but no more than four weeks, consistent with 20 percent rating under IVDS.  Accordingly, the Board finds a higher 20 percent rating is applicable for the period from August 18, 2008 through July 12, 2012.  

The Board also considered the applicability of any other ratings.  The RO granted the Veteran separate compensable ratings for his claimed radiculopathy of the lower extremities. 

C.  Extraschedular Considerations 

The Board also considered whether extraschedular considerations were applicable.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Extraschedular considerations are warranted wen schedular evaluations are found to be inadequate upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).    

In Thun v. Peake, 22 Vet. App. 111, 115-16  (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  As a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record demonstrates that the rating criteria are adequate.  The rating criteria for disabilities of the spine measures severity based on range of motion as well as incapacitating episodes.  The ratings of the two periods under consideration were appropriate based upon the Veteran's range of motion tests which revealed incapacitating episodes consistent with a 10 percent rating prior to August 18, 2008, an a higher 20 percent rating thereafter based on range of motions tests performed by the Veteran's chiropractor and the increase in incapacitating episodes.  The discussion above thoroughly explains that the ratings assigned or upheld are appropriate and why higher ratings were not awarded.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Even if the Board finds the Veteran's complaints of pain, and incapacitating the Board has found no evidence of hospitalizations as a result of his back disability as well as marked interference in employment.  Based on the Veteran's statements, he continued to work despite the pain, and would miss no more than 10 days at a time to manage his back disability.  Although the time away from work appears significant, looking at that fact over the scope of a year decreases its impact.  


ORDER

Prior to August 18, 2008, a rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied. 

From August 18, 2008 to July 12, 2012, a rating of 20 percent, and no higher, is granted.  



REMAND

Although the Board regrets the additional delay, it finds that the Veteran's lumbar spine disability with bilateral lower extremity radiculopathy must be reexamined to assess their severity since July 13, 2012, the date of the last compensation and pension examination, through the present.  The claims file contains no records after July 13, 2012 to evaluate the current severity of the Veteran's service connected disabilities.  38 C.F.R. § 3.327 (2013); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.).  

Additionally, the RO/AMC should confirm if any private or VA treatment records remain outstanding.  The Veteran has noted that he has received treatment at least once every two weeks from his private chiropractor over the years.  The last records we have from this chiropractor are from January 2012.  Records from the private chiropractor and any other pertinent records should be obtained before adjudication of the Veteran's claims can be complete.  

Accordingly, the case is REMANDED for the following action:

1.  Since the last treatment records related to the Veteran's back disability are from January 2012, the RO/AMC must undertake appropriate development to obtain any outstanding, pertinent medical records, especially those from Dr. L. L., the Veteran's chiropractor.  The Veteran should be given an opportunity to identify any outstanding treatment records and submit appropriate authorizations needed to obtain those records.  If such efforts yield negative results, a notation to that effect should be inserted in the file, and the Veteran and his representative should also be notified and given the opportunity to obtain and submit those records for VA review.

2.  After the claims folder is updated, the RO/AMC should schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability, to include radiculopathy.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbar spine disability, to include all orthopedic and neurological manifestations. 

3.  Additionally, a separate peripheral nerve examination should be scheduled to evaluate the lower extremity radiculopathy.  The examiner should identify the nerve(s) involved, and assess the severity of any neurological impairments affecting the Veteran's lower extremities.  

4.  Once the above development is completed, the RO/AMC should readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


